On the Merits.
The question presented is: The power of the Civil District Court, upon the ex parte application of this insolvent corporation, to make an order appointing a receiver and staying proceedings against the corporation.
Our courts, without any direct statutory provisions on the subject, have, in aid of their jurisdiction and as warranted by the exigencies. *794of cases, adopted and established the practice of appointing receivers. But this has not proceeded further, and should not, without legislative enactment, proceed further than in making such appointment in cases where the parties litigant agree that it be done, or when it is necessary to the execution of a judgment of the court, or in a case where the property in controversy being under seizure by a writ of the court and in custody it is necessary as a conservatory process to care for or administer the same, or where the property of a corporation is abandoned, or there are no persons authorised to take charge of and conduct its affairs, or where it is done in aid of proceedings pending before the court for the liquidation of the affairs of a corporation and rendered necessary for the preservation of the interests of all concerned. See 34.La. An. 754; 5 Id. 740; 6 Id. 456; 3 Id. 182; 30 Id. 162; 35 Id. 199; 44 Id. 570; 49 Id. 301; 5 R. (La.) 517; 11 R. 418.
There being no direct authority of law to sustain the appointment of this receiver and for the order staying proceedings against this corporation, and the facts here presented and the exigencies of the case not bringing it within the category of cases mentioned above, where, under their inherent powers, such appointments have been made by the courts in aid of their jurisdiction, or as a conservatory process incidental to a main demand, the apointment and order staying proceedings can not be maintained. Baker vs. Portable Railroad Company, 34 La. An. 756.
It is, therefore, ordered that the decree of this court hereinbefore rendered, dismissing this appeal, be set aside, and it is now adjudged and decreed that the order ef the Civil District Court, parish of Orleans, made in this proceeding, appointing a receiver of the Moss Cigar Company, Limited, and staying proceedings against the said ■corporation, be vacated and annulled — costs of both courts to be borne by the corporation, appellee.
Mr. Justice Breaux dissents.